Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-19 are currently pending. 

Priority
This application claims priority from Provisional Application Nos. 62871584 dated 07/08/2019.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/06/2020, 11/24/2020 and 06/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 9, 17 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method for anomaly detection in dental insurance claims. 
Regarding claims 1, 9, 17 and 18, the limitation of (claim 1 being representative) providing at least some of the patient dental insurance records as digital document(s); generating at least one hash code representing each digital document from the provided patient dental insurance records; calculating a Hamming distance between the generated document hash code and each of a plurality of hash codes which includes hash codes representing documents from previous dental insurance claims; and flagging the dental insurance documents for further review if the calculated Hamming distance between a document hash code and the database hash code differ by less than a threshold amount and regarding claim 9- the additional limitation and saving the generated hash codes in the reference database and regarding claim 18- the additional limitation a reference database comprising a plurality of hash codes representing a plurality of sets of patient dental insurance records submitted as part of a plurality of dental insurance claims as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. Claims 9 and 18 are purely directed to an abstract idea without any additional computer elements. That is other than reciting a processor (in claims 1 and 17), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the processor, the claims encompass anomaly detection in dental insurance claims in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claims 1 and 17 recite the additional element of a processor. This additional element is not exclusively defined by the applicant and is recited at a high-level of generality (i.e., a generic computer component for enabling access to insurance information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 1 further recites the additional element of a database. Claims 9, 17 and 18 further recite the additional element of a reference database. These additional elements are recited at a high level of generality (i.e. a general means to store/receive/transmit data) and generally links abstract idea to a technological environment. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a database and a reference database were considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well-understood, routine and conventional activity in the field. MPEP 2016.05(d)(II) indicates that receiving and/or transmitting data over a network has been held by the courts to be well-understood, routine and conventional activity (citing Symantec, TLI Communications, OIP Techs., and buySAFE). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-8, 10-16 and 19 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 10 further define patient dental insurance records. Dependent claims 3 and 11 further define radiographic images. Dependent claims 4 and 12 further define radiographic images. Dependent claims 5 and 13 further define dental insurance records. Dependent claims 6 and 14 further define classifying digitized documents. Dependent claims 7, 8, 15 and 16 further define patient dental insurance records. Dependent claim 19 further defines the reference database. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 7, 8, 9, 10, 14, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (US 2015/0046192), in view of Haas (US 2010/0185922) and in further view of Monga (US 2010/0185615).

REGARDING CLAIM 1
	Raduchel discloses a method performed on a processor for detecting duplication anomalies in a set of patient dental insurance records submitted as part of a dental insurance claim, said method comprising: providing at least some of the patient dental insurance records as digital document(s) ([0004] teaches electronic medical records associated with patient (interpreted as digital document(s)) and [0113] teaches enable a user to indicate that records should be requested and that user can request dental records and type of insurance records (interpreted by examiner as providing at least some of the patient dental insurance records as digital document(s))); generating at least one hash code representing each digital document from the provided patient dental insurance records ([0057] teaches portions of records where each portion includes a hash code);

Raduchel does not explicitly disclose, however Haas discloses:
a database which includes hash codes representing documents from previous dental insurance claims (Haas at [0005] teaches a data storage system (interpreted by examiner as the database of Monga below) and [0013] teaches hashing portions of data in the data storage system (where the hashes for portions of data are interpreted by examiner as the hash codes representing previous documents, where documents are interpreted by examiner as insurance documents of Raduchel))

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Raduchel with teaching of Haas since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the hashing method of electronic medical record system of the primary reference using the database containing previous documents, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Raduchel and Haas do not explicitly disclose, however Monga discloses:
calculating a Hamming distance between the generated document hash code and each of a plurality of hash codes in a database (Monga at [0006] teaches a repository (interpreted by examiner as the database) of documents (interpreted by examiner as documents from previous dental insurance claims of Raduchel and Haas) and teaches for each image (interpreted by examiner as the portion of Raduchel) in the current document, the image is extracted and hashed, this produces a hash value for the extracted image (interpreted by examiner as hash codes representing documents from previous dental insurance claims of Raduchel and Haas), [0006] also teaches a query image and generating hash code of query image (interpreted by examiner as the generated document hash code of Raduchel) [0016] and [0036] teaches calculating hamming distances); and flagging the dental insurance documents for further review if the calculated Hamming distance between a document hash code and the database hash code differ by less than a threshold amount (Monga at [0006] teaches a distance is computed between the hash value of the extracted image (interpreted by examiner as a document hash code) and the hash value of the query image (interpreted by examiner as the database hash code). The computed distance is compared against the adjusted threshold. a document (interpreted by examiner as the dental insurance document of Raduchel) is flagged as a possible match (interpreted by examiner as flagged for further review) for the query image if the distance is less than the adjusted threshold).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Raduchel and Haas with teaching of Monga since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the methods of the primary and secondary reference using the hamming distance and flagging of documents, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 9
Claim 9 is analogous to Claim 1 thus Claim 9 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Raduchel further discloses saving the generated hash codes in the reference database ([0077] teaches storing hash codes). 

REGARDING CLAIM 17
Claim 17 is analogous to Claim 1 thus Claim 17 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.

REGARDING CLAIM 2
Raduchel and Haas and Monga disclose the limitation of claim 1.
Haas and Monga do not explicitly disclose, however Raduchel further discloses:
A method as in claim 1, wherein the patient dental insurance records include radiographic images (Raduchel at [0103] teaches newly acquired radiographic image with historically stored radiographic images stored in a storage system).

REGARDING CLAIM 10
Claim 10 is analogous to Claim 2 thus Claim 10 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIM 6
Raduchel and Haas and Monga disclose the limitation of claims 1, 2 and 3.
Raduchel and Monga do not explicitly disclose, however Haas further discloses:
A method as in claim 1, further comprising classifying the hash code for each digitized document according to a type of dental insurance record so that the hash code for any patient document can be compared only against hash codes for similar document types in the database (Haas at [0013] teaches identifying portions (interpreted by examiner as the dental insurance portion of data of Raduchel) of data using hashing and [0014] teaches using a hash algorithm to identify duplicate data).

REGARDING CLAIM 14
Claim 14 is analogous to Claim 6 thus Claim 14 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 6.

REGARDING CLAIM 7
Raduchel, Haas and Monga disclose the limitation of claim 1.
Raduchel and Haas do not explicitly disclose, however Monga further discloses:
A method as in claim 1, wherein providing at least some of the patient dental insurance records comprises digitizing at least some of dental insurance forms and images (Monga at [0026] teaches digitized images).

REGARDING CLAIM 15
Claim 15 is analogous to Claim 7 thus Claim 15 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 7.

REGARDING CLAIM 8
Raduchel, Haas and Monga disclose the limitation of claim 1.
Monga and Haas do not explicitly disclose, however Raduchel further discloses:
A method as in claim 1, wherein at least some of the patient dental insurance records are in a digitized format when provided (Raduchel at [0058] teaches electronic medical records and a digital certificate attached).

REGARDING CLAIM 16
Claim 16 is analogous to Claim 8 thus Claim 16 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 8.

REGARDING CLAIM 18
Claim 18 is analogous to Claims 1 and 9 thus Claim 18 is similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 9.

Claims 3, 4, 5, 11, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raduchel (US 2015/0046192), in view of Haas (US 2010/0185922), in view of Monga (US 2010/0185615) and in further view of Razzano (US 2006/0285636).

REGARDING CLAIM 3
Raduchel, Haas and Monga disclose the limitation of claims 1 and 2.
Raduchel, Haas and Monga do not explicitly disclose, however Razzano further discloses:
A method as in claim 2, wherein the radiographic images contain multiple teeth view images, further comprising extracting one or more individual tooth images (Razzano at [abstract] and Fig. 7-11 teaches teeth images from different view. [0027] teaches at least one object (e.g. tooth) in each of the images is programmatically or manually identified. In one embodiment, system programmatically identifies the objects (e.g. teeth) and [0029] teaches outline of teeth (interpreted by examiner as multiple teeth view images, further comprising extracting one or more individual tooth images))

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Raduchel and Haas and Monga to incorporate dental images as taught by Razzano, with the motivation of allowing dentists to have better access to resources that assist in analyzing data within environments such as operatories or labs. (Razzano at [0002]).

Raduchel, Haas and Razzano do not explicitly disclose, however Monga further discloses:
generating the hash code for each individual tooth image (Monga at [0006] teaches generating hash value for images (interpreted by examiner as the tooth image of Razzano))

REGARDING CLAIM 11
Claim 11 is analogous to Claim 3 thus Claim 11 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 3.

REGARDING CLAIM 4
Raduchel, Haas and Monga disclose the limitation of claims 1, 2 and 3.
Raduchel, Haas and Monga do not explicitly disclose, however Razzano further discloses:
A method as in claim 3, wherein the radiographic images are selected from a group consisting of a bitewing image, a periapical image, or a panoramic image (Razzano at [0004] teaches panoramic image).

REGARDING CLAIM 12
Claim 12 is analogous to Claim 4 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 4.

REGARDING CLAIM 5
Raduchel, Haas and Monga disclose the limitation of claim 1.
Raduchel, Haas and Monga do not explicitly disclose, however Razzano further discloses:
A method as in claim 1, wherein providing the dental insurance records comprises providing additional patient documents including at least some of a patient probe depth-chart, patient correspondence, and one or more patient photographs as digitized documents (Razzano at [0029] teaches graphic-based dental chart from a panoramic dental image, that includes at least an outline of the contents of the panoramic image, such as an outline of the teeth, soft tissue areas, and/or pocket depth, to name a few non-limiting examples (interpreted by examiner as one or more patient photographs as digitized documents). The user can input and/or import data onto the chart (interpreted by examiner as patient correspondence)).

REGARDING CLAIM 13
Claim 13 is analogous to Claim 5 thus Claim 13 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 5.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haas (US 2010/0185922) and in further view of Raduchel (US 2015/0046192).

REGARDING CLAIM 19
Haas discloses the limitation of claim 118.
Haas does not explicitly disclose, however Raduchel further discloses:
The reference database of claim 18, wherein said reference database is established and maintained by: providing at least some of the patient dental insurance records in a form including at least one digitized document ([0004] teaches electronic medical records associated with patient (interpreted as digital document(s)) and [0113] teaches enable a user to indicate that records should be requested and that user can request dental records and type of insurance records (interpreted by examiner as providing at least some of the patient dental insurance records in a form including at least one digitized document)); generating at least one hash code for each digitized document ([0057] teaches portions of records where each portion includes a hash code); saving the generated hash code(s) in the reference database ([0077] teaches storing hash codes).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Haas with teaching of Raduchel since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the method of the primary reference using the methods, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Spartiotis (US 2013/0329854) teaches extra-oral digital panoramic dental x-ray imaging system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626        

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626